Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Claims 1-32 are pending. Claims 18-19 are withdrawn. Claims 1-17 and 20-32 are under examination.

Priority
Applicant’s claim for domestic priority under 35 U.S.C. 119(e) is acknowledged.  
Drawings
The drawings in this application have been accepted.  No further action by Applicant is required.

Information Disclosure Statement
The information disclosure statement filed 5/21/2020 has been considered.  An initialed copy is enclosed.

Election/Restrictions

Applicant’s election of Group I, claims 1-17 and 20-32 is acknowledged.  Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.03(a)).
s 18-19 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 1/13/2021.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 8, 9, 10 and 27 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  This is a written description rejection.
Claim 8 is drawn to the vaccine composition of claim 1, wherein the Bordetella pertussis antigen is selected from the group consisting of an extracellular toxin, an adhesion protein, an outer membrane protein, a receptor protein, fragments thereof, and mixtures thereof.

Claim 10 is drawn to the vaccine composition of claim 9, wherein the Bordetella pertussis antigen is selected from the group consisting of the extracellular pertussis toxin (PT), the adhesion protein filamentous hemagglutinin (FHA), the siderophore receptor protein FauA, fragments thereof, and mixtures thereof.
Claim 27 is drawn to the vaccine composition of claim 20, wherein the Bordetella pertussis antigen is selected from the group consisting of an extracellular pertussis toxin (PT), the adhesion proteins filamentous hemagglutinin (FHA) and fimbriae (FIM)), the outer membrane protein pertactin (PRN), the siderophore receptor protein FauA, the xenosiderophore receptor protein BfeA, the hemophore receptor protein BfuR, fragments thereof, and mixtures thereof.
The scope of the claims encompasses numerous structural species for each protein resulting in a highly variant genus of fragments for each protein composed of members with a significant number of structural differences. The disclosure fails to describe the common attributes or structural characteristics that identify members of said genus of fragments for each protein and because the genus is highly variant, the recitation of fragment is insufficient to describe the genus of fragments that induce an immune response. The genus of fragments of each protein is large and ranges from a single amino acid to the whole protein. The general knowledge and level of skill in the art does not supplement the omitted description of such fragments that are immunogenic. 
While the specification discloses that a bioinformatics pipeline may be used to identify the most immunogenic regions of proteins to be used as antigens for vaccines, to satisfy the written description requirement, a patent specification must describe the Moba, B.V. v. Diamond Automation, Inc., 325 F.3d 1306, 1319, 66 USPQ2d 1429, 1438 (Fed. Cir. 2003); Vas-Cath, Inc. v. Mahurkar, 935 F.2d at 1563, 19 USPQ2d at 1116.
Further, possession may not be shown by merely describing how to obtain possession of members of the claimed genus or how to identify their common structural features. See University of Rochester, 358 F.3d at 927, 69USPQ2d at 1895.  The written description provision of 35 U.S.C. § 112 are severable from its enablement provision Vas-Cath, Inc. v. Mahurkar, 1115.  
Applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention”. “Without a correlation between structure and function, the claim does little more than define the claimed invention by function. That is not sufficient to satisfy the written description requirement”. See Eli Lilly, 119 F.3d at 1568, 43 USPQ2d at 1406.
The specification discloses antigen fragments based on FauA, BfeA, and BhuR. However, these are not representative of the genus of fragments of each of FauA, BfeA, and BhuR that are immunogenic.
 A "representative number of species" means that the species which are adequately described are representative of the entire genus. Thus, when there is substantial variation within the genus, one must describe a sufficient variety of species to reflect the variation within the genus. See AbbVie Deutschland GmbH & Co., KG v. Janssen Biotech, Inc., 759 F.3d 1285, 1300, 111 USPQ2d 1780, 1790 (Fed. Cir. 2014).
With respect to the fragments of the other proteins, the disclosure of only one species encompassed within a genus adequately describes a claim directed to that Enzo Biochem, 323 F.3d at 966, 63 USPQ2d at 1615; Noelle v. Lederman, 355 F.3d 1343, 1350, 69 USPQ2d 1508, 1514 (Fed. Cir. 2004) (Fed. Cir. 2004) ("[A] patentee of a biotechnological invention cannot necessarily claim a genus after only describing a limited number of species because there may be unpredictability in the results obtained from species other than those specifically enumerated."). "A patentee will not be deemed to have invented species sufficient to constitute the genus by virtue of having disclosed a single species when … the evidence indicates ordinary artisans could not predict the operability in the invention of any species other than the one disclosed."
In the instant conclusion, Applicant has not adequately described the genus of fragments of each of the proteins set forth in claims 8-10 and 27 that can be combined with the effective amount of high molecular weight glucose polymer or an effective amount of a large particle adjuvant wherein the combination is a vaccine composition.


Claim Rejections - 35 USC § 102 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 20, 23, 24, 27 and 30-32 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by De Hemptinne et al. US 2010/0034850 2/11/2010.
Claim 20, 23, 24: Hemptinne et al disclose a vaccine (paragraph 16) composition comprising a Bordetella pertussis antigen (killed whole cell or acellular pertussis antigens-paragraph 10, 31, 36, 49, 52,), wherein the pertussis antigens are absorbed onto an effective amount aluminum hydroxide (paragraph 58, 97) large particle such as alhydrogel (see paragraph 106), wherein alhydrogel has a minimum dimension of about 3 µm1
Claim 27: Hemptinne et al disclose that the B. pertussis antigen may comprise 2 or more of pertussis toxoid (PT), filamentous hemagglutinin (FHA), pertactin (PRN) – see paragraph 54.
Claim 30: the vaccine is formulated for intranasal administration – paragraph 173.
Claim 31-32: the vaccine composition is formulated for oral, intramuscular injection, rectal, ocular, vaginal or pulmonary administration. See paragraph 173, 23-24, 



Claim(s) 20, 23, 24, 27, 28 and 29 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kapre et al US 2016/0303216 10/20/16.
Claims 20, 23, 24, 27, 28, 29: Kapre et al disclose a vaccine composition, comprising B. pertussis antigens detoxified pertussis toxin (PT), a genetically detoxified pertussis adenylate cyclase toxin (ACT) and immunogenic oligosaccharide  or fragment thereof derived from the lipooligosaccharide of  B. pertussis having one or more of the antigenic determinants of the endotoxin wherein the vaccine composition induces a pertussis toxin-specific Th1/Th17 cell response (see paragraph 6, 14) and an effective 2
Claim 29: Kapre et al disclose that the ACT antigen is a C-terminal repeats-in-toxin domain (RTX) of ACT i.e. Kapre et al disclose the antigen AC-Hly (paragraph 15) wherein Hly stands for the pore forming repeat in toxin ((RTX) hemolysin (see paragraph 21).

Claim 1, 8, 9, 10, 13-16, 20, 21, 27 and 30-32 are rejected under 35 U.S.C. 102(a) (1) as being anticipated by Makidon et al. US 2018/0071380 3/15/2018.
Claim 1, 20, and 21: Makidon et al disclose a vaccine composition, comprising a B. pertussis antigen (paragraph 5) and an effective amount of an immune modulator such as a high molecular weight glucose polymer or large particle adjuvant such as a glucan (see paragraph 201).
Claim 14-16, 30-32: Makidon et al disclose the composition is formulated for intranasal administration or oral administration (paragraph 204). Makidon et al disclose that the composition can be administered by any route of administration (paragraph 251) such as transdermal, rectal injection via intravenous, subcutaneous or intraperitoneally (see paragraph 54).
Claim 8-10 and 27: Makidon et al disclose that the B. pertussis antigens is B. pertussis toxin PT i.e. extracellular toxin, adhesins (adhesion protein) or B. pertussis virulence factors i.e. proteins, fragments thereof (see paragraph 5). Makidon et al disclose combinations of B. pertussis immunogenic antigens including but not limited to combinations of Pertussis toxin, filamentous hemagglutinin (FHA), pertactin (PRN), fimbriae (FIM), attachment pili, tracheal toxin (TCT) or other B. pertussis immunogenic antigens known in the art, and antigenic fragments thereof. See paragraph 8.
.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b) (2) (C) for any potential 35 U.S.C. 102(a) (2) prior art against the later invention.

Claim 1-10, 13-16, 17, 20, 21, 22, 23, 25, 26, 27 and 30-32 is/are rejected under 35 U.S.C. 103 as being unpatentable over Makidon et al. US 2018/0071380 3/15/2018 in view of Sedmak, Joseph James (hereinafter “Sedmak”) US 8753668 6/17/2014 and Higashi et al. Allergolgy International, 2010; 59:161-166 cited in IDS and Grumezescu et al (Microbial Production of Food Ingredients and Additives. Handbook of Food Bioengineering 2017, page 362) and Upadhyay et al EXCLI J 2017; 16:210-228
Claim 1, 20, and 21: Makidon et al disclose a vaccine composition, comprising a B. pertussis antigen (paragraph 5) and an effective amount of an immune modulator such as a high molecular weight glucose polymer or large particle adjuvant such as a glucan (see paragraph 201).

Claim 14-16, 30-32: Makidon et al disclose the composition is formulated for intranasal administration or oral administration (paragraph 204). Makidon et al disclose that the composition can be administered by any route of administration (paragraph 251) such as transdermal, rectal injection via intravenous, subcutaneous or intraperitoneally (see paragraph 54).
Claim 8-10 and 27: Makidon et al disclose that the B. pertussis antigens is B. pertussis toxin PT i.e. extracellular toxin, adhesins (adhesion protein) or B. pertussis virulence factors i.e. proteins, fragments thereof (see paragraph 5). Makidon et al disclose combinations of B. pertussis immunogenic antigens including but not limited to combinations of Pertussis toxin, filamentous hemagglutinin (FHA), pertactin (PRN), fimbriae (FIM), attachment pili, tracheal toxin (TCT) or other B. pertussis immunogenic antigens known in the art, and antigenic fragments thereof. See paragraph 8.
Claim 13: Makidon et al disclose that the immune response generated by the vaccine composition includes a Th1 and Th17 immune response-see paragraph 44, 64, 246).


Sedmak et al disclose the production glucans such as 1, 3 and 1, 6 beta-glucans (see column 1 lines 13-27) from cell wall of Saccharomyces cerevisiae (baker’s yeast –see column 3 lines 15-35). See column 1 lines 39-43. Sedmak et al disclose that glucans have been shown to have immunopharmalogical activity in human and animals and yeast beta -glucans may stimulate the innate (non-specific) immune response of vertebrates and invertebrates via interaction with the Toll-like receptor Dectin-1. See column 1 lines 52-67. Sedmak et al disclose enriched beta-(1, 3/1, 6) glucan copolymer cell wall product (see column 8 lines 31-34).
With respect to claim  23, as evidenced by Upadhyay et al ( at page 211 column 1 3rd paragraph)  beta-glucans extracted from the cell walls of baker’s yeast are porous, 1-4 µm spherical shells composed primarily of beta 1,3/1,6-D-glucan.


As evidenced by Grumezescu et al (Microbial Production of Food Ingredients and Additives. Handbook of Food Bioengineering 2017, page 362) Curdlan has an average molecular weight of 74Kda (with respect to claim 2 and 22). As evidenced by the instant specification Curdlan forms a sticky gel at neutral pH, or at an acidic pH in the presence of CO2 and is dispersible in water (see paragraph 44 and 67) (with respect to claims 3 and 17).
It will have been prima facie obvious to a person of ordinary skill in the art as of the effective filing date that the type of large particle  glucan adjuvant referenced by Makidon et al that can be added to the vaccine composition are beta glucans such as 1,3 beta glucan polymer or 1,3-beta-glucan/1,6 beta-glucan copolymer or curdlan which are disclosed by Sedmak et al and Higashi et al as being immunostimulatory, thus resulting in the instant invention with a reasonable expectation of success. The motivation to do so is that Makidon et al disclose that the vaccine comprises a large particle glucan adjuvant and Sedmak et al and Higashi et al disclose that the beta-glucans are immunostimulatory.
With respect to claim 17, the vaccine composition is formulated for intranasal administration to a patient (see Makidon et al) and the addition of the beta-glucan adjuvant such as curdlan disclosed by Higashi et al (cited in IDS) has the ability to induce DC-mediated Th17 differentiation and inherently the curdlan as evidenced by the instant specification  forms a sticky gel at neutral pH, or at an acidic pH in the presence of CO2  and is dispersible in water (see paragraph 44 and 67 of the instant specification.


Claims 11-12 and 28-29  is/are rejected under 35 U.S.C. 103 as being unpatentable over Makidon et al. US 2018/0071380 3/15/2018  and  Sedmak, Joseph James (hereinafter “Sedmak”) US 8753668 6/17/2014 and Higashi et al. Allergolgy International, 2010; 59:161-166 cited in IDS and Grumezescu et al (Microbial Production .
The combination of Makidon et al and Sedmak and Higashi et al and Grumezescu et al and Upadhyay et al does not disclose that the composition further includes an adenylate cyclase toxin (ACT) antigen and wherein the ACT antigen is a C-terminal repeats in toxin domain RTX of ACT.
Kapre et al disclose a vaccine composition, comprising B. pertussis antigens detoxified pertussis toxin (PT), a genetically detoxified pertussis adenylate cyclase toxin (ACT) and immunogenic oligosaccharide  or fragment thereof derived from the lipooligosaccharide of  B. pertussis having one or more of the antigenic determinants of the endotoxin wherein the vaccine composition induces a pertussis toxin-specific Th1/Th17 cell response (see paragraph 6, 14) and an effective amount of a large particle adjuvant wherein the acellular pertussis antigens are absorbed to alum (see paragraph 17); wherein the alum has a minimum dimension of about 3µm3
Kapre et al disclose that the ACT antigen is a C-terminal repeats-in-toxin domain (RTX) of ACT i.e. Kapre et al disclose the antigen AC-Hly (paragraph 15) wherein Hly stands for the pore forming repeat in toxin ((RTX) hemolysin (see paragraph 21). Kapre et al disclose that ACT is an importance virulence factor which acts like a force field against the immune system and immunization with ACT antigens are protective against B. pertussis. See paragraph 15 of Kapre et al.
It would have been prima facie obvious to a person or ordinary skill in the art as of the effective filing date to have added the ACT antigens including the pore forming repeat in toxin ((RTX) to the vaccine of the combination of Makidon et al and Sedmak and Higashi et al and Grumezescu et al and Upadhyay et al, thus resulting in the instant 
Status of the Claims

Claims 18-19 are withdrawn. Claims 1-17 and 20-32 are rejected.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLUWATOSIN A OGUNBIYI whose telephone number is (571)272-9939.  The examiner can normally be reached on IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Nickol can be reached on 5712720835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/OLUWATOSIN A OGUNBIYI/Primary Examiner, Art Unit 1645                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Harini et al ( Aiyer Harini, et al, J Vaccines Vaccin 2013, 4:1 http://dx.doi.org/10.4172/2157-7560.1000167) disclose the typical particle size in µm of alhydrogel which is minimum about 3µm –see figure 2)
        2 Orr et al. (NPJ Vaccines. 2019; 4: 1. Published online 2019 Jan 3. doi: 10.1038/s41541-018-0094-0 –see 2nd paragraph under introduction) Disclose that Alum adjuvants form aggregated microparticles of heterogenous sizes, ranging from approximately 0.5-10 µm. Also see Harini et al about the particle size of aluminum hydroxide (Alhydrogel)
        3 Orr et al. (NPJ Vaccines. 2019; 4: 1. Published online 2019 Jan 3. doi: 10.1038/s41541-018-0094-0 –see 2nd paragraph under introduction) Disclose that Alum adjuvants form aggregated microparticles of heterogenous sizes, ranging from approximately 0.5-10 µm. Also see Harini et al about the particle size of aluminum hydroxide (Alhydrogel)